IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                               INTERIM NON-DISPOSITIVE
                                               OPINION. NO MANDATE WILL BE
                                               ISSUED AT THIS TIME.


DEVIN MICHAEL GUILLAUME,

             Petitioner,

 v.                                                    Case No. 5D18-1486

STATE OF FLORIDA AND CORNITA A. RILEY,
AS CHIEF OF ORANGE COUNTY CORRECTIONS,

             Respondents.

________________________________/

Opinion filed May 23, 2018

Petition for Writ of Habeas
Corpus, A Case of Original
Jurisdiction.

Robert Wesley, Public Defender, and
Robert Adams, Assistant Public Defender,
Orlando, for Petitioner.

Pamela Jo Bondi, Attorney General,
Tallahassee, and L. Charlene Matthews,
Assistant Attorney General, Daytona
Beach, for Respondents.

PALMER, J.

      Devin Guillaume petitions this court for a writ of habeas corpus, seeking either his

immediate release or a hearing on his motion to reduce bail. For the reasons set forth in

our opinion in Moore v. State, No. 5D18-1474 (Fla. 5th DCA May 23, 2018), we grant the
petition and direct the trial court to conduct a proper hearing on Guillaume’s rule 3.131

motion.1 See Fla. R. Crim. P. 3.131.



      PETITION GRANTED; CAUSE REMANDED.

ORFINGER and EDWARDS, JJ., concur.




      1 The petition for writ of habeas corpus was previously granted by order on May
14, 2018, with an opinion to follow.


                                           2